Citation Nr: 1201142	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected tinnitus.

2.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for the service-connected herniated nucleus pulpous.

4.  Entitlement to a compensable rating for the service-connected scar, residuals of a head injury.

5.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left knee disorder, and if so, whether the claim should be granted.

6.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disorder, and if so, whether the claim should be granted.

7.  Entitlement to service connection for a claimed bilateral hearing loss.  

8.  Entitlement to service connection to a claimed cardiac disorder, including an enlarged heart, as due to Anthrax vaccination and sarin gas.

9.  Entitlement to service connection for a claimed breathing problem, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for claimed chronic fatigue with a joint, muscle, and tendon condition, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to November 1991, and from December 1992 to September 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the RO.

The Board notes that a claim of service connection for a left ear condition was denied by the RO in an unappealed decisions dated February 2006.  The Veteran's current claim, raised in June 2005 relates to bilateral hearing loss, a diagnosis separate from a left ear condition.  

In this regard, it is noted that claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996). Boggs v. Peake, 520 F.3d 1330 (2008).  As such, new and material evidence is not required under 38 C.F.R. § 3.156 as to this issue.

The Board additionally notes that in a February 2010 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU) effective in February 2008.  

The issues of service connection for bilateral hearing loss, a cardiac disorder to include an enlarged heart, and breathing problems and chronic fatigue with pain of multiple joints, to include as due to an undiagnosed illness are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The service-connected bilateral tinnitus is assigned a 10 percent rating, which is the maximum rating warranted under Diagnostic Code 6260.

2.  Prior to May 30, 2007, the service-connected PTSD is not shown to have been productive of more than occupational and social impairment with reduced reliability and productivity due to symptoms.

3.  Beginning on May 30, 2007, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to symptoms.

4.  For the period of the appeal, the service-connected low back disability is shown to have been manifested by complaints of pain with flexion of the thoracolumbar spine limited to less than 60 degrees but more than 30 degrees; neither favorable ankylosis of the thoracolumbar spine nor intervertebral disc syndrome is demonstrated.

5.  The RO originally denied the Veteran's original claim of service connection for a bilateral knee disorder in August 1997, but did not timely appeal from that decision.  

6.  The evidence added to the record includes evidence that is neither cumulative nor redundant of that previously addressed in the August 1997 rating decision and relates to an unestablished fact that tends to substantiate the claim.

7.  The evidence added to the record is basically cumulative in nature and redundant of that previously addressed by the August 1997 rating decision and does not relate to an unestablished fact necessary to establish the claim.



CONCLUSIONS OF LAW

1.  As there is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the service-connected bilateral tinnitus, the claim must be denied by  operation of law.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for the assignment of an increased, initial in excess of 50 percent rating for the service-connected PTSD prior to May 30, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.7, 4.16, 4.126, 4.130 including Diagnostic Code 9411 (2011).

3.  The criteria for the assignment of an increased, initial of 70 percent rating, but not higher for the service-connected PTSD beginning on May 30, 2007 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.7, 4.16, 4.126, 4.130 including Diagnostic Code 9411 (2011).

4.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.126, 4.71a including Diagnostic Code 5243 (2011).

5.  New and material evidence has been received to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  New and material evidence has not been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice by letters mailed in June 2005, July 2005, March 2006, and November 2006, prior to the initial adjudication of the claims.    

In addition, service treatment records, and pertinent post service private and VA medical records have been obtained.  The Veteran was also provided with adequate VA examinations.  

Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Therefore, with respect to the issues addressed on the merits hereinbelow, the Board is satisfied that VA has complied with the duty to assist requirements of VCAA and the pertinent implementing regulation.  


II.  The claims for increased ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


A.  The claim for an increased rating for tinnitus

At the outset, the Board notes that VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome was controlled by the law, and the facts were not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The Veteran seeks an increased evaluation for the service-connected bilateral tinnitus, which is currently evaluated as 10 percent disabling.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of a 10 percent evaluation for each ear with bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.

The service-connected tinnitus is evaluated as 10 percent disabling, and this is the maximum schedular rating available for such disability under the established criteria.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  

As there is no legal basis to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



B.  The claim for an increased rating for PTSD

When evaluating a mental disorder, the VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  

VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

When evaluating the level of disability from a mental disorder, the VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated under the General Rating Formula for Mental Disorders.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired  abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  


Background

In a rating decision dated August 2006, the RO granted service connection for PTSD and assigned a 30 percent rating, effective on June 14, 2005.    

In an August 2007 rating decision, the RO granted an increased rating of 50 percent, effective on June 14, 2005.   

A May 2005 VA treatment record notes complaints of re-experiencing trauma, marked to extreme efforts to avoid stimuli associated with the trauma, severe emotional numbing, and significant distress due to hyperarousal.  Mental status examination revealed that the Veteran was alert and oriented, with appropriate hygiene, grooming and dress.  Affect was anxious, but restricted in range and congruent with thought content.  Mood was dysphoric, and speech was somewhat pressured.  Thought processes were circumstantial, but no flight of ideas or looseness of associations was observed.  Thought content was distrustful and slightly paranoid with no clear delusions.  Insight and judgment were fair.  There was no evidence of suicidal or homicidal ideations, psychosis, hallucinations, or mania.

A second May 2005 VA treatment record indicates that the Veteran endorsed PTSD symptoms including: nightmares twice a month; jumpiness at loud noises or specific smells; flashbacks; avoiding conversations about his experience or news about the war; sense of a foreshortened future; detachment from others, anhedonia, irritability; problems concentrating and focusing; hypervigilence; insomnia; and an easy startle response.  There was no evidence of mania, obsessive-compulsive disorder, spontaneous panic, anxiety disorder, or social phobia such as speaking in public.  The Veteran reported having a good marriage despite a lack of intimacy on his part.  

Mental status examination revealed that the Veteran's thoughts were circumstantial, with the Veteran reporting that he felt people had wronged him and cannot be trusted.  The Veteran was mildly agitated and had pressured speech.  Mood was anxious and affect was congruent.  There were no clear delusions or suicidal or homicidal ideations. 

A June 2005 VA treatment record notes that the Veteran complained of disruptive nightmares, intrusive memories, jumpiness, and more frequent waking up in a panic.  The Veteran also reported having difficulty returning to sleep, having depressed mood with anhedonia, and being worried about physical health problems.  

Mental status examination revealed that the Veteran was alert and oriented, with appropriate hygiene, grooming, and dress.  Affect was anxious with restricted range.  Mood was dysphoric.  Speech was somewhat pressured and though processes were circumstantial with no flight of ideas or looseness of association observed.  Thought content was distrustful and slightly paranoid with no clear delusions.  There was no evidence of suicidal or homicidal ideation, and no psychosis or mania was observed.  Cognition was grossly intact with average to concrete reasoning style was exhibited.  Judgment and insight were fair.  A GAF score of 60 was provided.

A June 2005 VA follow-up record shows that the Veteran had PTSD status post combat exposure as well as chronic major depression with fleeting passive suicidal ideations with no plans or intent.  The physician noted that there were no changes in symptoms or active suicidal or homicidal ideation.

 A separate June 2005 VA treatment record reflects that the Veteran reported with a letter from the human resources department at his job instructing the Veteran to seek a response letter from the VA clinic addressing alleged threats the Veteran made at the work place, including threats to "shoot everyone."  The Veteran denied making the comments and denied being disgruntled or hostile at work.  The Veteran appeared composed, rational, and cooperative, without any indication of threatening behavior.  

The Veteran was afforded a VA examination in July 2005.  The examiner noted that on mental status examination, the Veteran was alert, oriented, appropriately attired, and appeared his stated age.  Speech was unremarkable with normal volume, prosody and rate, but tending toward monotone on occasion.  Mood was straightforward, unremarkable, and generally euthymic and positive.  Affect was congruent with mood.  Thought processes were organized, goal-directed, coherent, and adequate, and thought content was appropriate and devoid of delusions, or suicidal and homicidal ideations.  There were no impairments in judgment or insight, and the Veteran was able to attend to the tasks at hand.  

The examiner provided a diagnosis of chronic, moderate to moderately severe PTSD supported by the Veteran's emotional history and diagnostic tests.  The examiner also assigned a GAF score of 58.

The VA treatment records dated in July 2005 show that the Veteran reported work problems, generalized tension and anxiety, and dreams of military experiences.  The Veteran also indicated he wanted to learn to control his anger and get along better with his co-workers.  

Mental status examination revealed that the Veteran was alert and oriented, with appropriate hygiene and grooming.  Affect was anxious with restricted range, but was congruent with thought content.  Mood was dysphoric.  Speech was pressured and thought processes were circumstantial with no flight of ideas of looseness of association.  Thought content was distrustful and slightly paranoid with no clear delusions.  Insight and judgment were fair.  There was no evidence of homicidal or suicidal ideation, hallucinations, psychosis, or mania.  

A follow up July 2005 record indicates that the Veteran had major depression with fleeting, passive suicidal ideations but no plan or intent.  While the Veteran reported that his nightmares were less intense, and that he felt less sad or irritable, there were no other changes in his symptoms.  

A July 2006 treatment record indicates that the Veteran reported feeling less angry and was better able to avoid reacting to annoyances.  Mental status examination showed that the Veteran was alert and oriented with the appropriate grooming and dress.  The Veteran had an intense manner, but was cooperative.  Affect was anxious with restricted range, but was congruent with thought content.  Mood was dysphoric and speech was slightly pressured.  Thought processes were circumstantial, but there was no flight of ideas.  Insight was poor and judgment was fair.  Cognition was grossly intact with concrete reasoning.  There was no evidence of homicidal or suicidal ideation, audio hallucinations, visual hallucinations, psychosis, or mania.  A GAF score of 58 was provided.

A September 2006 VA treatment record notes that the Veteran continued to report anxiety and depression, and presented with his usual high energy and talkativeness.  The psychologist noted that some of the Veteran's verbalizations suggested aspects of a personality disorder with some narcissism and obsessive-compulsive traits.  

A follow-up September 2006 record reflects that the Veteran had a diagnosis of PTSD and bipolar disorder, who presented with a good response and no adverse effects with increased dosage of medication.  The Veteran continued to report nightmares one to two times a week.  

Mental status examination noted that the Veteran was well groomed and appropriately dressed.  Speech was rapid, slightly tangential and circumstantial, but was coherent.  Mood was better and affect was full and congruent.  Judgment and insight were fair and the Veteran was able to attend to the interview.  There was no evidence of audio or visual hallucinations, or suicidal or homicidal ideations.  

A November 2006 mental health record noted that the Veteran was intense, talked without pausing, was tangential, and provided much extraneous information.  The Veteran reported that he was doing better in terms of irritability and anger control with his co-workers.  

Mental status examination showed that the Veteran was alert, oriented, and appropriately groomed.  Affect was anxious with restricted range, and was congruent with thought content.  Mood was dysphoric.  Speech was slightly pressured, and thought processes were circumstantial and hard to follow.  No flight of ideas or looseness of associations were observed.  Thought content was distrustful and slightly paranoid with no clear delusions.  There were no suicidal or homicidal ideations, no hallucinations, no psychosis, and no mania were observed.  Cognition was grossly intact, insight was poor and judgment was fair.  A GAF score of 58 was provided.  

The Veteran was afforded a VA examination in May 2007.  The Veteran endorsed symptoms of PTSD including physical and confrontational problems, being less able to tolerate management and coworkers, nervousness, anger, avoidance, nightmares, seeing a black shadow, avoidance of the news, and fear of a nuclear event.  

The Veteran also reported that his marital relationship was getting stressful and that his family relationships were not good.  He explained that even his mother did not get along with him.  He also indicated that he had no social relationships.  The Veteran had been unemployed since January 2007, and had been unemployed numerous times in the past due to his inability to along with others.  The Veteran reported thinking about suicide but had no intent.  The examiner noted that the Veteran's speech was arcane and aberrational.  

Mental status examination showed that the Veteran was oriented and appropriately groomed.  Speech was rapid and effusice.  The Veteran reported that he could at times get angry and hostile, but denied panic attacks, or any physical loss of control.  Regarding his ability to concentrate, the Veteran complained of having trouble with math and having a hard time keeping his grade point average up, despite studying hard.  The Veteran reported checking his doors, and moving the vehicles around so that terrorists could not discern a pattern and attack him.  He also said he had created a defensive perimeter around his house.  

The examiner provided a diagnosis of chronic PTSD, approaching severe, and bipolar disorder.  A GAF score of 50 was assigned.  The examiner also stated that the Veteran was manifestly unable to maintain employment, and that his condition seemed to be exacerbated by a worsening of physical and emotional conditions.


Analysis

The evidence on review shows that the Veteran's social and occupational impairment from his service-connected PTSD increased in severity during the pendency of the appeal.  The Board finds that an increase in disability warranting a higher rating is warranted beginning on May 30, 2007.  In fact, the Board has determined that, as of that date, the service-connected disability picture is shown to more closely resemble criteria supporting the assignment of a 70 percent rating.

For the period prior to May 30, 2007, the evidence shows that the Veteran's PTSD was characterized primarily by nightmares, hypervigilence, re-experiencing trauma, flashbacks, emotional numbing, irritability, problems concentrating, insomnia, intrusive memories, anxiety, social alienation, depression, anger, and a foreshortened sense of future.  There was no evidence of mania, obsessive-compulsive disorder, spontaneous panic, anxiety disorder.  The Veteran also described his marriage as good, despite a lack of intimacy on his part. 

The examinations prior to May 30, 2007 revealed no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; or difficulty in adapting to stressful circumstances (including work or a work-like setting).

Overall, prior to May 30, 2007, the Veteran was noted to have been alert and oriented, with appropriate hygiene grooming and dress.  Speech was pressured, and mood was anxious, but affect was congruent.  Thought processes were circumstantial with no flight of ideas, or looseness of association observed.  Thought content was slightly paranoid but with no clear delusions.  Judgment and insight were intact.  There was no evidence of inappropriate or obsessive/ritualistic behavior, or suicidal or homicidal ideations.  There was also no evidence of mania, spontaneous panic attacks, anxiety disorders, audio or visual hallucinations, psychosis, or clear delusions.  

While a June 2005 VA treatment record indicated the Veteran's employer requested a response letter from VA regarding a threat in the workplace made by the Veteran, the Veteran denied being hostile at work, and the psychologist noted that the Veteran appeared composed, rational, and cooperative, without any indication of threatening behavior.  

Additionally, a July 2005 VA examination noted that the Veteran had no impairments in judgment, thought processes were organized, goal directed and coherent, and mood was generally euthymic and positive.  A VA treatment record dated July 2005 also did indicate some passive, fleeting suicidal ideations with no plan or intent, and the psychologist reported no changes in the Veteran's symptoms.

For the period of the appeal beginning on May 30, 2007, the Veteran's symptoms included seeing a black shadow, fear of terrorist attacks or a nuclear event, avoidance of the news, having zero social relationships, thoughts of violence and assaultiveness, arcane and aberrational speech, checking doors, moving vehicles around so the terrorists couldn't attack him, and creating a defensive perimeter around his house.  Speech was rapid, pressured, and seemingly unending.  

The May 2007 VA examiner also noted that the Veteran reported poor relationships with his wife, children, and other family members including his mother.  Further, records showed that the Veteran had recently become unemployed in 2007.  

In fact, the May 2007 VA examiner opined that the Veteran's PTSD symptoms affected the Veteran's employment, that the Veteran was manifestly unable to maintain employment, and that his condition seemed to be exacerbated by the worsening of his physical and emotional conditions.  

Repeated examinations revealed no evidence of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or  memory loss for names of close relatives, own occupation, or own name.  

GAF scores were assigned in June 2005 (50), July 2005 (58), July 2006 (58), November 2006 (58), and May 2007 (50).  However, GAF scores alone do not provide a basis for the assignment of a higher disability rating for PTSD.  According to the Fourth Edition of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illnesses.  

The GAF score and the interpretation of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

GAF scores between 41 and 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

For the most part, the GAF scores assigned in this case are consistent with the Board's determinations.  To the extent that they are not, the Board has found the specific findings and history noted in the reports to be more persuasive than the GAF scores.  

During the period prior to May 30, 2007, almost all of the symptoms associated with the Veteran's psychiatric disability are contemplated by the criteria for a rating of 50 percent.  

For the period beginning May 30, 2007, the Veteran's symptoms more closely approximate the criteria contemplated by a 70 percent rating.  However, a higher 100 percent rating is not warranted as none of the symptoms associated with a 100 percent rating has been demonstrated.

While the Veteran reported periods of unemployment throughout the period of the appeal, the record reflects that he initially reported unemployment at his May 2007 VA examination.  

Throughout the period of this claim, the Veteran has maintained some social interactions with family members, including his wife and children.  During the period prior to May 30, 2007, he characterized his relationship with his wife as good, despite lacking some intimacy on his part.  

In sum, prior to May 30, 2007, the service-connected disability picture does not warrant a rating in excess of 50 percent.  From May 30, 2007, the evidence warrants an increased rating of 70 percent, but no more.  


C.  The claim for an increased rating for a low back disability

In cases of functional impairment, evaluations are to be based upon lack of usefulness, and medical examiners must furnish, in addition to etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, a full description of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10.

The applicable rating regulation, 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome, provides the following: Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  

General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Incapacitating episodes are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.  


Background

By a rating decision dated February 1996, the RO granted service connection for a herniated nucleus pulpous at L5-S1, and assigned a rating of 10 percent, effective on September 1995.  

An August 2007 rating decision granted a 20 percent rating, effective on June 28, 2005.   

The Veteran was afforded a VA examination in August 2005, at which time he complained of pain primarily in the lumbar spine, with no radiation, paresthesias, or weakness.  He did report having difficulty bending, getting out of chairs, or climbing heavy work equipment.  Physical examination showed that the Veteran had normal posture and gait.  

Range of motion testing revealed flexion to 75 degrees, extension to 30 degrees, lateral bending to 30 degrees bilaterally, and rotation to 45 degrees bilaterally.  There was no pain on range of motion testing and no additional loss of motion following repetitive use due to pain, fatigue, weakness, or lack of endurance.

An August 2005 x-ray of the lumbar spine reveals no significant spondylosis of the lumbar spine.  There was distal lumbar sclerosis that may be due to facet joint osteoarthritis.  

A July 2006 treatment record notes that low back pain was constant although the severity waxed and waned.  Pain was worse in the morning and improved with activity.  The low back pain radiated into the lower left extremity to the knee, and there was tingling in the right lower extremity.

An October 2006 physical therapy consultation reflects complaints of left leg weakness and the Veteran was instructed on the proper use of a cane to walk.  

A November 2006 follow-up physical therapy record reveals that a recent MRI showed a left paracentral disc protrusion at L4-5 which deforms the anterior thecal sac on the left and narrows on the left neural foramen.  The Veteran used a TENS unit with decent results.  Physical examination showed that the Veteran ambulated independently with no assistive devices and no gait deviations.  Pain occurred daily and was located in the low back at L4-5 and sometimes radiated down to the left lower extremity.  

The Veteran was afforded a VA examination in June 2007.  The examiner noted that the Veteran demonstrated normal posture and gait without the use of any assistive devices, but that pain had become progressively worse over the years.  Pain was located in the lumbar region with occasional radiation to the left thigh.  

The Veteran could walk for a half an hour before his pain was significant and he could accomplish all activities of daily living without impairment.  Pain was constant on most days without flare ups or incapacitating episodes.  

Physical examination showed no palpable spasm or apparent tenderness.  Range of motion testing revealed flexion to 60 degrees, extension to 15 degrees, lateral bending to 30 degrees bilaterally, and rotation to 45 degrees bilaterally.  There was pain on all ranges of motion.  Motion was not additionally limited by pain, fatigue, weakness, or lack of endurance on repetitive motion.  Tendon reflexes were 2+ at the knees and 1+ at the ankles.  Lower extremity strength and sensory testing were normal bilaterally.  Straight leg testing produced pain in the low back and tightness in the hamstring at 15 degrees.  A neurological examination was normal.  A diagnosis of left degenerative disc disease was provided.


Analysis

As noted, the Veteran is currently assigned a 20 percent rating for a low back disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board notes that MRI of the lumbar spine showed a diagnosis of left paracentral disc protrusion at L4-5 which deforms the anterior thecal sac on the left and narrows on the left neural foramen.  

The June 2007 VA examination revealed a diagnosis of left degenerative disc disease.  Range of motion testing revealed flexion ranging from 60 to 75 degrees and extension ranging from 15 to 30 degrees with pain on motion.  Pain was not additionally limited by pain, fatigue, weakness, or lack of endurance on repetitive motion.  The June 2007 examiner noted that there was no spasm, tenderness, flare-ups or incapacitating episodes.  

There was no evidence of favorable ankylosis of the entire thoracolumbar spine, nor was there evidence of flexion limited to 30 degrees in the lumbar spine.  As such, a rating in excess of 20 percent is not warranted.

Additionally, review of the claims file and medical records showed no documentation of any physician prescribed bed rest resulting in incapacitation.  VA treatment records were silent as to any a periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

Thus, the record does not show incapacitating episodes requiring physician prescribed bed rest at any point during the entire appeal period.  As such, a rating in excess of 20 percent is not warranted under Diagnostic Code 5234.  

The Board is aware of the Veteran's complaints of pain in his low back.  The rating criteria set forth in Code 5243, however, contemplate symptoms such as pain, stiffness, and aching.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
  
Finally, the Board has considered whether a separate rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve is warranted.  While the Veteran reported some symptoms of pain radiating into the left lower extremity, and while straight leg testing produced pain in the low back and hamstring at 15 degrees on examination, radiculopathy was not diagnosed.  

Moreover, lower extremity strength and sensory testing were normal bilaterally, and a neurological examination was normal.  As such, the Veteran is not entitled to a separate compensable rating under Diagnostic Code 8520.

Under the circumstances of the instant case, the Board must find that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the lumbar spine disability; the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


D.  Extraschedular considerations

The Board has also considered whether an extraschedular evaluation should be assigned with regard to the claims for increased rating for PTSD and herniated nucleus pulpous.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability levels and symptomatology.  

Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for consideration of an extraschedular evaluation is required.  


III.  Whether new and material evidence has been submitted for a claim of service connection for a right and a left knee disability

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In an unappealed rating decision dated in August 1997, the RO denied service connection for a bilateral knee condition.  The claim was denied because there was no record of a bilateral knee condition showing a chronic disability subject to service connection. 

Regarding the left knee disability, the evidence added to the record since the August 1997 decision relates to whether the Veteran's current left knee disability was related to his active service.  

The Veteran submitted post service treatment records reflecting treatment for a left knee disability.  Additionally, VA examinations in August 2005 and in June 2007 that addressed the possibility that the Veteran's left knee disability was related to active service.  

Thus, as the foregoing evidence regarding the left knee is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  The prior denial was based on a finding that there was no evidence that the Veteran suffered from a chronic knee disorder which was possibly related to military service.  

The additional evidence such as the VA examinations and post service treatment records address that deficiency.  Therefore, it is new and material and reopening of the claim for service connection for a left knee disorder is in order.

Regarding the right knee disability, the evidence added to the record since August 1997, while new, is basically cumulative in nature and repetitive of that previously addressed by the RO.  

Specifically, it does not include competent evidence of the presence of a right knee disability in or since service, nor does it include a nexus between the claimed disability and service.  

In fact, an August 2005 x-ray showed a normal right knee; the August 2005 VA examiner found that the right knee was normal; and the June 2007 VA examiner provided a diagnosis of no prior or current right knee symptoms.  

Therefore, on this record, the Board must conclude that new and material evidence has not been presented to reopen the claim of service connection for a right knee disorder.  




ORDER

The claim for an increased evaluation in excess of 10 percent for the service-connected bilateral tinnitus is denied by law.

An increased initial rating of 50 percent rating for the service-connected PTSD, prior to May 30, 2007 is denied.   

An increased rating of  70 percent, but not higher for the service-connected PTSD, beginning on May 30, 2007 is granted, subject to the regulations controlling the payment of monetary benefits.  

An increased rating in excess of 20 percent for the service-connected herniated nucleus pulpous is denied.

A new and material evidence has been presented to reopen the claim of service connection for a left knee disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has not been presented to reopen the claim of service connection for a right knee disorder, the appeal to this extent is denied.



REMAND

In reviewing the claims file, the Board observes that further action is necessary prior to a final Board handling of the remaining issues in this case.  
Of primary importance, is that the RO issue a Supplemental Statement of the Case addressing the issues of service connection for bilateral hearing loss, service connection for breathing problems, to include as due to undiagnosed illness, and service connection for chronic fatigue with joint, muscle, and tendon pain to include as due to undiagnosed illness.  
Since the August 2007 SOC addressing the Veteran's claims on appeal, the Veteran submitted new evidence in the form of an internet article on the causes of hearing loss, and an article regarding health problems related to exposure to toxins in the Persian Gulf.  
The Veteran did not waive review of the evidence by the agency of original jurisdiction.  The receipt of new evidence without a waiver requires issuance of an SSOC on all of the aforementioned claims still before the Board.  See generally, 38 C.F.R. § 19.31(b) (a new SSOC will be issued when the Agency of Original Jurisdiction (AOJ) receives additional pertinent evidence after an SOC or the most recent SSOC has been issued, and before the appeal is transferred to the Board).  Hence, the appeal is being remanded for appropriate action.

The Board also sees fit to direct additional development with respect to the Veteran's claim for an increased rating for the service-connected facial scars.  
The Board notes in a rating decision dated in February 1996, the RO granted service connection for residuals of a head injury, and assigned a noncompensable evaluation, effective on September 1995.  
The Board notes that the Veteran has not been afforded a VA examination to assess the current severity of his service-connected scar, residuals of a head injury.  
The VA examinations performed in July 2005, August 2005, and May 2007, did not address the facial scarring.  
Further, the June 2007 VA examiner made note of the Veteran's head injury but did not address the rating criteria pertaining to scars of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 provides for evaluation of scars of the head, face, or neck based upon the eight characteristics of disfigurement explicitly outlined under the Diagnostic Code.  
As such, a VA examination is necessary to determine the current severity of the service-connected facial scar in terms of the applicable rating criteria.  
With regard to the claimed left knee disorder, the post-service treatment records show that the Veteran underwent arthroscopic surgery to treat a tear of the posterior horn of the left medial meniscus in 1997.  

Moreover, the x-ray studies performed in August 2005 revealed minimal features of osteoarthritis of the left knee.  The June 2007 VA examiner, relying on the Veteran's report of the onset of knee pain during active service, stated that it would be at least as likely as not that a diagnosed condition was related to military service.  

However, the examiner concluded that based on his examination, there were no left knee abnormalities to diagnose.  

Moreover, it is unclear whether the examiner reviewed the Veteran's claims file in conjunction with the examination as he did not address the lack of documented complaints of knee pain in service or note post service treatment for a knee disability including the 1997 arthroscopic surgery, or the August 2005 x-rays showing minimal features of osteoarthritis of the left knee.  

For these reasons, the Board finds that the report of the June 2007 VA examination and opinion to be inadequate for adjudication purposes.  Once VA has provided a VA examination, that examination must be adequate.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and likely etiology of the claimed left knee disorder.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Duenas v. Principi, 18 Vet. App. 512 (2004).

With regard to the claimed bilateral hearing loss, the Veteran, through his representative, has alternatively asserted that his hearing loss was related to the NSAIDs prescribed to treat his various service-connected disabilities.  

The Veteran submitted the above-referenced internet article in support of this contention.  Although there are multiple theories of entitlement, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See also Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

Accordingly, because the RO has yet to adjudicate the claim for service connection for bilateral hearing loss, to include as secondary to a service connected disability, the appropriate course is for the Board to remand the claim for RO readjudication, based on all theories presented.  

Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine if he has a hearing loss disability that is etiologically related to his active service, or if it was caused or chronically worsened by a service-connected disability.  

With regard to the cardiac disorder to include an enlarged heart claimed as due to exposure to sarin gas and anthrax vaccination, the service treatment records dated in June and July 1995, just prior to the Veteran's retirement, revealed complaints of pain and pressure in the chest.  

The postservice treatment records reflect mild cardiomegaly on a chest x-ray study performed in October 1995.  Subsequent post-service treatment records reveal continued complaints of chest pain, chronic changes on a July 2006 EKG, and a diagnosis of chronic tachycardia.  

None of the VA examinations provided have addressed the question of etiology of the claimed cardiac disorder.  As such the Veteran should be afforded a VA examination to determine the etiology of the above-mentioned cardiac disorders.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Duenas v. Principi, 18 Vet. App. 512 (2004).

Further development is also required for the issues of service connection for a breathing problem to include as due to an undiagnosed illness, and service connection for chronic fatigue with joint, muscle, and tendon pain, to include as due to an undiagnosed illness.  

The Veteran asserts that these are manifestations of an undiagnosed illness, based on his service during the Persian Gulf War.  See 38 C.F.R. § 3.317.  Moreover, VA examinations have not been afforded to determine whether the Veteran meets the express diagnostic criteria for a diagnosis of chronic fatigue syndrome.  See 38 C.F.R. § 4.88a.   

With regard to the claimed breathing problems, the service treatment records show that, in an October 1993 respiratory evaluation, the Veteran reported having exposure to irritating fumes, dust, smoke, irritating gases, vapors, mists, and/or asbestos.  

Subsequent service treatment records reflect treatment for bronchitis, upper respiratory infection, and frequent cough.  In reports of medical histories dated in June and July 1995, the Veteran complained of having shortness of breath, particularly in cold weather.  

The postservice treatment records show continued complaints of chest pain and persistent cough.  Diagnoses of chronic bronchitis in 1998 and obstructive airway disease in 2006 were also provided.  

Hence, the Board finds that a VA examination is necessary in this case because, the Veteran complained of symptoms of shortness of breath beginning in service and has current diagnoses of obstructive airway disease and chronic bronchitis. However, no opinion has been rendered as to whether those disorders are related to his symptoms during military service.  

Therefore, the Board finds that an opinion is necessary in this case which specifically addresses whether the Veteran's current respiratory disorder(s) are related to military service, and whether any respiratory disorders are due to an undiagnosed illness or are a multisymptom unexplained illness.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Duenas v. Principi, 18 Vet. App. 512 (2004). 

Similarly, regarding the Veteran's claim for chronic fatigue, he was afforded a VA examination in August 2005.  The examiner provided diagnoses of "multiple vague symptoms" consistent with the pattern of Gulf War Syndrome; and chronic fatigue as part of the above vague symptoms complex.  

However, the examiner's diagnosis is confusing at best and the examiner did not provide an opinion regarding direct service connection.  

Clarification is thus required regarding any nexus to service, and whether any chronic fatigue or joint disabilities are due to an undiagnosed illness or are a multisymptom unexplained illness.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Duenas v. Principi, 18 Vet. App. 512 (2004). 

Accordingly, these remaining matters are REMANDED to the RO for the following actions:

1.  The RO take appropriate steps in order to obtain copies of any outstanding records of treatment received by the Veteran at VA and non-VA medical facilities for any the claimed conditions remaining on appeal and make them part of the record.

2.  Then, the RO should afford the Veteran a VA examination to determine the current degree of severity of his facial scar(s) claimed as the residual of a head injury.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Following a complete examination, the examiner should identify the location of all demonstrated facial scars, and should indicate which, if any, of the following factors apply: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

3.  The RO should also afford the Veteran a VA examination to determine the nature and likely etiology of the claimed left knee disorder.  The Veteran's claims file should be made available to the examiner and the examination report should indicate if the examiner reviewed the Veteran's medical records.  All indicated evaluations, studies, and tests should be accomplished, and any such results must be included in the examination report.  The rationale for all opinions expressed must be provided.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that any current left knee disability is due to an injury or other event or incident of his active service.  

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

4.  The Veteran also should be afforded a VA audiology examination to determine the nature and likely etiology of the claimed bilateral hearing loss.  The Veteran's claims file should be made available to the examiner and the examination report should indicate if the examiner reviewed the Veteran's medical records.  All indicated evaluations, studies, and tests should be accomplished, and any such results must be included in the examination report.  It should be noted whether the Veteran has any fluid in his ears at present.  The rationale for all opinions expressed must be provided.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that any current bilateral hearing loss disability is due the exposure to excessive noise levels or another event or incident of his active service.  

Whether the Veteran's service-connected disabilities, caused or aggravated (made permanently worse) the Veteran's bilateral hearing loss.  If aggravated, the examiner must determine what degree of impairment is attributable to aggravation of the hearing loss by the service-connected disability.  If the degree of impairment attributable to aggravation cannot be established, the examiner must note this and explain why it is not possible to estimate such degree of impairment.

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

5.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of the cardiac disorder, to include an enlarged heart.  The Veteran's claims file should be made available to the examiner and the examination report should indicate if the examiner reviewed the Veteran's medical records.  All indicated evaluations, studies, and tests should be accomplished and any such results must be included in the examination report.  The rationale for all opinions expressed also must be provided.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or better probability)  that any current cardiac or heart disability, including an enlarged heart had its onset in service or is due to an event or incident of service, including any exposure to sarin gas or anthrax vaccine.  

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.   For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

6.  With regard to the Veteran's claims for breathing problems and chronic fatigue with joint pain, both to include as due to an undiagnosed illness, the RO should complete development pertinent to Gulf War claims as detailed in M21-1MR, the Veterans Claims Assistance Act of 2000, and all other relevant directives.  For any requested examination, the claims folder must be made available and be reviewed by the examiner.  

The examiner should discuss the Veteran's reports regarding the onset and continuity of his pertinent symptoms and describe the evidence of all such symptomatology.  Consideration shall be given to whether any symptomatology is associated with an undiagnosed illness or medically unexplained chronic multisymptom illness.  All indicated studies deemed necessary shall be performed, and all findings, shall be reported in detail.  

For each respiratory disability diagnosed, the examiner shall opine as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder or disability is related to the Veteran's service or to an undiagnosed illness.

For each joint disorder diagnosed, the examiner shall opine as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder or disability is related to the Veteran's service or to an undiagnosed illness.

The examiner shall also opine if the Veteran has chronic fatigue that is at least as likely as not (i.e., a 50 percent or better probability) that the disorder is related to the Veteran's service or to an undiagnosed illness.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his/ her conclusion the issue contained in the purpose of the examination, as noted.

A complete rationale must be provided for all opinions rendered.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.  

7.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


